                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CHARMANE SMITH,                                    CASE NO. C18-1607-JCC
10                          Plaintiff,                   MINUTE ORDER
11               v.

12    AMAZON,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s second amended complaint (Dkt. No.
18   13) and motion for summary judgment (Dkt. No. 14.) On January 2, 2019, the Court dismissed
19   Plaintiff’s amended complaint without leave to amend and entered judgment. (Dkt. Nos. 9, 10.)
20   Plaintiff moved the Court to vacate its judgment (Dkt. No. 11), which the Court denied. (Dkt.
21   No. 12.) Because the Court has previously dismissed Plaintiff’s claims, entered final judgment,
22   and denied Plaintiff’s motion seeking relief from that judgment, the Court DENIES Plaintiff’s
23   motion for summary judgment. (Dkt. No. 14) and takes no action on the second amended
24   complaint (Dkt. No. 13).
25          //
26          //


     MINUTE ORDER
     C18-1607-JCC
     PAGE - 1
 1        DATED this 29th day of March 2019.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1607-JCC
     PAGE - 2
